Citation Nr: 0403358	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  00-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date, prior to August 12, 
1999, for a grant of an increased evaluation of 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date, prior to August 12, 
1999, for a grant of a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).

3.  Entitlement to an effective date, prior to August 12, 
1999, for a grant of basic eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This appeal originally arose from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The M&ROC denied entitlement to an evaluation in excess of 50 
percent for PTSD, and a TDIU.

On March 30, 2001, the Board of Veterans' Appeals (Board) 
denied entitlement to an evaluation in excess of 50 percent 
for PTSD, and remanded the claim of entitlement to a TDIU to 
the M&ROC for further development and adjudicative action.

In October 2001 the appellant and the Secretary filed a Joint 
Motion for Remand with the United States Court of Appeals for 
Veterans Claims (CAVC) to vacate and remand that portion of 
the Board's March 30, 2001 decision .

In October 2001 the CAVC issued an Order granting the motion, 
thereby vacating that portion of the Board's March 30, 2001 
decision denying entitlement to an evaluation in excess of 50 
percent for PTSD, and remanding the case to the Board for 
readjudication consistent with the motion.

In March 2003 the Board remanded the case to the M&ROC for 
further development and adjudicative action.

In May 2003 the M&ROC granted entitlement to an increased 
evaluation of 70 percent for PTSD, a TDIU, and Dependents 
Educational Assistance all effective from August 12, 1999.

The case has been returned to the Board for further appellate 
review.

This appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The M&ROC did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issues on appeal, as clarified by Quartuccio, supra.  

Such was the major basis of the appellant's substantive 
appeal to the Board received in September 2003.

As to the notice requirements of the VCAA, the Board directs 
the attention of the VBA AMC to Pellegrini v. Principi, No. 
01-944 (U.S. Vet. App. January 13, 2004.  



In that decision the CAVC stated that a notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (2003) must 
(a) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is to provide; and 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim(s) or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)".

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly Pellegrini, 
supra.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice must inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim, the information and evidence 
that VA will seek to provide, the 
information and evidence the claimant is 
to provide, and request the claimant to 
provide any evidence in his possession 
that pertains to the claim or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim".  See 
Pellegrini, supra.  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.

	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

